Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 26-38 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Stroebech (WO 2009/006900 A1); Tunius (US 2013/0017246 A1); and Dunshee (US 2002/0165477 A1).  	As to independent claim 26, Stroebech discloses an ostomy device (p.1, ll.5) providing a hole (of adhesive wafer p.10, ll.17) adapted for placement around a stoma of a user (p.3, ll..2-3; p.11, ll.19), the ostomy device comprising:

    PNG
    media_image1.png
    116
    388
    media_image1.png
    Greyscale
 	an adhesive wafer having (Fig.2 showing one half of wafer cross section with inner perimeter 21 of wafer adjacent center opening of wafer):  		a backing layer (p.12, ll..8-10);  		a non-switchable adhesive layer (22) (Fig.2;p.12, ll.19-20) applied to the an absorbent adhesive layer (21) (adhesive wafer 21 Fig.2 p.12, ll.19 as moldable adhesive layer/composition p.8, ll.29; where the adhesive comprises hydrocolloids or super absorbers to provide high absorption of moisture into the adhesive such that moisture permeates the adhesive and is taken up by the absorbent particles p.7,ll.11, to p.8,ll 7) applied to the outer periphery of the non-switchable adhesive layer and the peripheral skin (Fig.2;p.12, ll.19-20),   		where the backing layer defines a distal surface (top Fig.2) of the ostomy device (p.12, ll.11) and is adapted to receive a collecting bag (pouch p.9, ll.9) for collection of output from the stoma (p.1, ll.5); 		wherein the hole [of the adhesive wafer/adhesive] is:  			sizable to receive a stoma (where hole in the absorbent adhesive layer is smaller than hole in the backing/wafer such that the adhesive will have a tighter fit around the body opening/stoma compared to the backing, such as by turtle necking p.10,ll.16-20; and where adhesive comprises absorbent particles such that moisture permeates the adhesive and is taken up by the absorbent particles p.7,ll.11, to p.8,ll 7) (see Claim Interpretation above) and  			formed through the backing layer, the absorbent adhesive layer, and the switchable adhesive layer (as necessary for hole to provide path from stoma to collecting pouch p.10, ll.17; p.3, ll..2-3);
 		wherein the non-switchable adhesive layer (22) is a ring-shaped annular band (ring p.10, ll.9-10) having a lateral extent that covers an outermost perimeter of the ostomy device Fig.2; and the absorbent adhesive layer (21) is formed around an entirety of the hole Fig.2,  		wherein the absorbent adhesive layer (21) has a first thickness measured at the edge of the hole (Fig.2) and a second thickness measured at the rim (Fig.2), and the first thickness is larger than the second thickness (Fig.2 where absorbent adhesive layer 21 tapers at rim Fig.2).
Tunius teaches switchable adhesives that are switchable between a tacky state and a low-tack or non-tacky state ([0001], ll..1-3) for use in ostomy devices ([0071], ll.5), wherein the adhesive comprises a photoinitiator reactive to visible light ([0058], ll.3-4).
	As to claims 33-34, Dunshee teaches absorbent adhesive layers used in ostomy appliances ([0011], ll.6) comprising styrene block copolymers ([0055], ll.5) selected from styrene-isoprene-styrene (SIS) and styrene-butadiene-styrene (SBS) (as A-B-A type block copolymers [0059], ll.3, with the A block as styrene ([0059], ll.9-11); and the B-block as isoprene or butadiene ([0059], ll.11-13).

 	However, Stroebech, Tunius, and/or Dunshee fail to teach or fairly suggest the combination of wherein: 	 	the switchable adhesive layer is non-skin facing; and  		the switchable adhesive layer covers the entirety of the surface of the absorbent adhesive layer.

	As further presented on pages 5-13 of the 3/17/21 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Stroebech, Tunius, and/or Dunshee, and one of skill would have not been motivated to, provide the above combination.   	Stroebech teaches a non-switchable adhesive that is skin facing and that does not cover the entirety of the surface of the absorbent adhesive layer.  Tunius teaches a switchable adhesive layer, but does not teach switchable adhesive layer that is non-skin facing and that covers the entirely of the surface of the adhesive layer.  Dunshee teaches absorbent adhesive layers comprising styrene block copolymers, but does not teach switchable adhesive layer that is non-skin facing and that covers the entirely of the surface of the adhesive layer.  	Thus, one of skill would not have been motivated to modify the teachings of Stroebech, Tunius, and/or Dunshee to provide a switchable adhesive layer that is non-

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLOAS WEISS, can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781